The Stempler defendants’ (defendants) appeal from an order that declined to require a more definitive statement in plaintiffs amended complaint was not appealable as of right (see CPLR 5701 [b] [2]). Defendants argued that the lengthy amended complaint was intended to harass, in that it was prolix, verbose, unnecessarily repetitious, and contained immaterial allegations. While the amended complaint arguably could have been more “plain and concise” in its terms, the causes of action were *575properly asserted in consecutively numbered paragraphs, and a reading of the document belies defendants’ conclusory claim that the causes of action were unclear (see generally CPLR 3014). The amended complaint, as drafted, did not prejudice defendants in answering. Thus, there is no basis to find that the challenged pleading affected a substantial right that would warrant the taking of an appeal as of right (see e.g. Matter of Danzig, 96 AD2d 803, 805 [1983]). Concur — Andrias, J.P., Sweeny, Moskowitz, Richter and Román, JJ.